OPINION AND ORDER
ROBERT P. PATTERSON, Jr., District Judge.
Defendants move to amend or alter the judgment herein entered on December 10, 1990.
The Court’s inquiry reveals that the Judgment Clerk, after review of the Court’s Opinion and Order of October 17, 1990 denying the defendants’ motions for a directed verdict for judgment notwithstanding verdict and for a new trial, directed plaintiff’s counsel to submit a form of judgment. Plaintiff’s counsel submitted a form of judgment without prior notice to defendants’ counsel as required by Rule 8 of the Civil Rules of the Southern and Eastern Districts.
The plaintiff’s form of judgment was approved by the Judgment Clerk as to form and submitted to the Court for its approval. The judgment was signed by the Court on December 5, 1990 and entered on December 10, 1990, together with the jury’s answers to the Court’s special interrogatories, contrary to defendants’ claim in their moving papers and reiterated in their letter of January 9, 1991. That form of judgment did not reflect, as it should have, the Court’s dismissal of plaintiff’s claims against the City of New York, the Police Department and Police Officers Langan and Blackwell by its opinion and order of May 9, 1990.
In connection with this motion, counsel for defendants have submitted a form of proposed judgment, which the Court has reviewed, but which contains defendants’ counsel’s rendition of the jury’s answers to the special interrogatories and does not expressly permit plaintiff to move this Court for attorneys’ fees and disbursements. Furthermore, it would award costs to one of the defendant employees of the City of New York. In the Court’s opinion, the plaintiff was the prevailing party and his pro bono attorneys are entitled to costs and to apply for attorneys’ fees and dis*45bursements. Although plaintiff did not comply with Rule 8 of the Civil Rules of this Court in complying with the request of the Judgment Clerk, defendants were not prejudiced by plaintiffs failure to comply with Rule 8.
Accordingly, the Court denies defendants’ motion to vacate, but directs that an amended judgment be submitted by plaintiff on 2 days notice to defendants in a form which would also grant judgment to the City of New York, the Police Department and Police Officers Langan and Blackwell.
IT IS SO ORDERED.